Title: To Thomas Jefferson from Albert Gallatin, 10 November 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        25 Oct-10 Nov 1808
                     
                  
                  Recommendations for the
                  office of collector of Washington, N.C.
                  1: H. Keays recommended by Mr. Blount member for the district
                  2. Shepherd recommended by Kennedy who turned out Blount at last election. This recommendation has been put in the President’s hands by Mr Alston who favours it.
                  3. Orr recommended by Mr Blackledge who observes in his letter that Shepherd’s appointment would gratify the enemies of the administration
                  Kennedy & Alston being both personally at variance with Blount; this subject should be well examined, as relates to the politics of the candidates.
                  
                     A. G.
                  
               